         Case 8:20-bk-12881-ES     Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18        Desc
                                    Main Document    Page 1 of 74



1    PETER C. ANDERSON
     United States Trustee
2    Frank Cadigan (State Bar No. 95666)
     Assistant U.S. Trustee
3    Ronald Reagan Federal Building & U.S. Courthouse
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5
     Facsimile: (714) 338-3421
6
     Email: Frank.Cadigan@usdoj.gov

7

8

9                               UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
10                                     SANTA ANA DIVISION
11

12   In re:                                             CASE NUMBER: 8:20-bk-12881-ES

13                                                      CHAPTER 11
     Stonewood Homes, LLC
14
                                                        NOTICE OF MOTION AND MOTION BY
15                                                      UNITED STATES TRUSTEE TO DISMISS OR
                                                        CONVERT CASE TO CHAPTER 7
16                                                      PURSUANT TO 11 U.S.C.§1112(b);
                                                        DECLARATIONS OF MARILYN S.
17                                                      SORENSEN AND ALIKA SHOVER IN
                                       Debtor           SUPPORT THEREOF; POINTS AND
18                                                      AUTHORITIES
19

20                                                      DATE: December 17, 2020
                                                        TIME: 10:30 a.m.
21                                                      CTRM: 5A
22            TO THE HONORABLE ERITHE A. SMITH, DEBTOR, DEBTOR’S COUNSEL, AND
23   PARTIES IN INTEREST:
24            NOTICE IS HEREBY GIVEN that on the above date and time and in the indicated
25   courtroom, the United States Trustee for Region 16 (hereafter “U.S. Trustee) will move and does
26
     hereby move this Court for an Order dismissing this case or converting it to one under Chapter 7
27
     on the grounds set forth below.
28


                                                    1
        Case 8:20-bk-12881-ES       Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18            Desc
                                     Main Document    Page 2 of 74



1           If you wish to oppose this Motion, you must file a written response with the Bankruptcy
2    Court and serve a copy of it upon the U.S. Trustee at the address set forth in the upper left-hand
3    corner of this document, upon the Debtor no less than fourteen (14) days prior to the above
4    hearing date. If you fail to file a written response to this Motion within such time period, the Court
5    may treat such failure as a waiver of your right to oppose the Motion and may grant the
6    requested relief. See Local Bankruptcy Rule 9013-1(f) and (h).
7
            Please be advised that because of the COVID-19 pandemic, the Court will conduct
8
     the hearing using ZoomGov audio and video technology. Information on how to
9    participate in the hearing using ZoomGov is provided on in this notice.
10          1. Hearing participants and members of the public may participate in and/or observe the
11
               hearing using ZoomGov, free of charge using the following information:
12
               •   Video/audio web address: https://cacb.zoomgov.com/j/1619221797
13             •   ZoomGov meeting number: 161 922 1797
14             •   Password: 111275
15
               •   Telephone conference lines: 1 (669) 254 5252 or 1 (646) 828 7666
16
            2. For more information on appearing before Judge Smith by ZoomGov, please see the
17             “Notice of Video and Telephonic Appearance Procedures for Judge Erithe A. Smith’s
18             Cases” on the Court’s website at: https://www.cacb.uscourts.gov/judges/honorable-
19
               erithe-smith under the "Telephonic Instructions" section.
20

21

22
                                               Respectfully Submitted,
23
                                               OFFICE OF THE UNITED STATES TRUSTEE
24
     Dated: November 9, 2020                   /s/ Frank Cadigan
25
                                               Frank Cadigan
26
                                               Attorney for the U.S. Trustee

27

28


                                                       2
         Case 8:20-bk-12881-ES           Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18                     Desc
                                          Main Document    Page 3 of 74



                                                           I.
1
                                                     INTRODUCTION
2
             Stonewood Homes, LLC 1 filed a skeletal, voluntary Chapter 11 petition on October 14,
3
     2020. The Debtor checked the box identified as a Small Business Debtor. The Debtor has not
4
     complied with any of the U.S. Trustee requirements. For this reason, the U.S. Trustee is seeking
5
     to dismiss this case or convert the case to one under Chapter 7, pursuant to 11 U.S.C. §1112
6
     (b)(4)(H).
7

8                                                       II.
                                                STATEMENT OF FACTS
9
              A. Filing of Chapter 11 Case
10
             On October 14, 2020 Stonewood Homes, LLC filed this skeletal Chapter 11
11
     case, which is assigned case number 8:20-bk-12881-ES. See Docket at Exhibit “A” at bates
12
     stamp page 001. According to the petition, the principal assets are located at 1700 E. Ocean
13
     Blvd., Newport Beach, California, 92661. See Petition at Exhibit “B” bates stamp page 006.
14

15
     The petition indicates the Debtor is a Small Business case (not a Subchapter V case). See

16
     Exhibit “B”, bates stamp page 007. The Debtor’s Schedules indicate the following:

17           The assets include:
            1. Real Property located at 1700 E. Ocean Blvd. Newport Beach valued at $3,750,000 2
18          2. Personal Property valued at $27,000
19           The liabilities include:
             1. A First lender mortgage (Civic Financial) of $2,930,199
20
             2. A Second lender mortgage (FCI) of $920,000
21           3. OC Property Taxes of $67,217
             4. Subcontractor mechanic’s lien (All Seasons Insulation) of $3,861
22           5. Unsecured claims listed total $1,430,378
23
     1 On September 23, 2020, Stonewood Luxury Homes LLC., filed a Chapter 11 Petition. The attorney of record for
24   Stonewood Luxury Homes was William J. King, the same attorney of record for the current Chapter 11 captioned In
     re: Stonewood Homes, LLC. The Managing Member of both Stonewood Luxury Homes, LLC and Stonewood
25   Homes LLC is Jodi DiTolla. The principal assets of the current Debtor and former Debtor are different. On October
     7, 2020, the U.S. Trustee filed a motion [Docket #11] to convert or dismiss the case of Stonewood Luxury Homes,
26   LLC, for among other reasons failure to comply with United States Trustee guidelines, including failure to file
     compliance documents or attend the Initial Debtor Interview and meeting of creditors. The Court dismissed the case
27   on October 13, 2020 [Docket #16] for failure to file Schedules.

28   2Based on the value listed of the 1700 E. Ocean Blvd., property less the amount of secured liabilities against the
     property, the 1700 E. Ocean Blvd., property has an estimated negative net worth of -$171,277.00.
                                                               3
        Case 8:20-bk-12881-ES        Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18       Desc
                                      Main Document    Page 4 of 74



1

2    See Exhibit “C”, bates stamp page 015, 019 and 020.

3

4           B. Debtor’s Lack of Compliance with U.S. Trustee Guidelines and Requirements
5          Pursuant to the U.S. Trustee’s Guidelines and Requirements for Chapter 11 Debtors in
6    Possession, compliance documents in this case were due by October 21, 2020. See the
7    Declaration of Marilyn S. Sorensen (“Sorensen Declaration”). To date, the Debtor has failed
8    to provide any of the required documents including but not limited to the following documents:
9
           1. Insurance policies including commercial general liability and fire;
10
           2. Financial statements including a profit and loss statement and a balance sheet;
11
           3. The global declaration attesting to various aspects of compliance;
12
           4. A Real Property Questionnaire;
13
           5. Proof that all pre-petition bank accounts have been closed;
14
           6. Voided, imprinted checks from the debtor-in-possession accounts, along with the
15
               signature cards;
16
           7. Licenses and certificates;
17
           8. A projected cash flow statement;
18
           9. A Major Issues and Timetable Report;
19
           10. Recordation of Chapter 11 petition with county recorder’s office;
20
           11. A list of Insiders; and
21
           12. Income tax returns.
22

23

24
            C. An Application To Employ Counsel Has Not Been Filed
25
            Local Bankruptcy Rule (“LBR”) 2014-1(b)(1)(E) requires a timely application for
26

27
     employment is a prerequisite to compensation from the estates. Therefore, an application for the

28
     employment of counsel for a debtor in possession should be filed as promptly as possible after

                                                     4
         Case 8:20-bk-12881-ES           Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18                    Desc
                                          Main Document    Page 5 of 74



1    the commencement of the case, and an application for employment of any other professional
2    person should be filed as promptly as possible after such person has been engaged. 3 The case
3    was filed on October 14, 2020. As of November 9th, 2020, it has been 26 days since the date the
4    petition was filed and counsel has yet to file an employment application.
5

6             D. 11 U.S.C. §1116 Requirements Not Filed with the Court
7
             Section 1116 imposes additional duties on the debtor in possession or trustee in a small
8
     business case. The duties include filing certain financial information and the most recent Federal
9
     income tax return, attending certain meetings such as the initial debtor interviews and scheduling
10
     conferences, timely filing schedules and statements, maintaining customary insurance, timely
11
     filing tax returns, and permitting the United States Trustee to inspect the debtor’s premises and
12
     books and records. See Overview of Section 1116 at 1 Collier Pamphlet Edition 2020
13
     (Richard Levin & Henry J. Sommer eds., Matthew Bender).
14
             The requirement to comply with section 1116 was discussed at the Initial Debtor Interview
15
     (“IDI”). As of November 9, 2020, none of the required documents have been filed with the Court
16
     See Sorensen Declaration.
17

18

19

20
                                                       III.
21                                           POINTS AND AUTHORITIES

22           Bankruptcy Code section 1112(b)(1) provides that "on request of a party in interest, and
23
     after notice and a hearing, the court shall convert a case under this chapter to chapter 7 or
24
     dismiss a case under this chapter, whichever is in the best interests of creditors and the estate,
25
     for cause unless the court determines that the appointment under section 1104(a) of a trustee or
26

27
     3F.R.B.P. 6003 provides that except to the extent that relief is necessary to avoid immediate and irreparable harm,
28   a court shall not, within 21 days after the filing of the petition, issue an order granting the following: (a) an
     application under Rule 2014.
                                                              5
        Case 8:20-bk-12881-ES         Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18          Desc
                                       Main Document    Page 6 of 74



     an examiner is in the best interests of creditors and the estate." The bankruptcy court has broad
1

2    discretion in determining what constitutes "cause" adequate for dismissal under 11 U.S.C. §

3    1112(b). See In re Consolidated Pioneer Mortg. Entities, 248 B.R. 368, 375 (9th Cir. B.A.P.
4
     2000). While section 1112(b)(4) identifies a number of factors that can constitute "cause" for
5
     dismissal of a case, the list is not exhaustive. Id.
6
              The Ninth Circuit Bankruptcy Appellate Panel recently opined in In re Bronson, 2013 WL
7

8    2350791 (9th Cir.BAP Ariz.) that:

9             Indeed, we have held that bankruptcy courts enjoy wide latitude in determining whether
              the facts of a particular case constitute cause for conversion or dismissal under §1112(b).
10            See Pioneer Liquidating Corp. v. U.S. Trustee (In re Consol. Pioneer Mortg. Entities), 248
11
              B.R. 368, 375 (9th Cir.BAP2000), aff'd, 264 F.3d 803 (9th Cir.2001); see also In re
              Greenfield Drive Storage Park, 207 B.R. at 916. This wide latitude is driven in part by
12            common sense. Having presided over the often lengthy and complex reorganization
              proceedings, the bankruptcy court has a familiarity with the parties and the issues that
13            puts it in the best position to make the “cause” determination under §1112(b). In addition,
              the wide latitude afforded to bankruptcy courts is consistent with the legislative history
14
              accompanying §1112(b): “ ‘the court will be able to consider other factors as they arise,
15            and to use its equitable powers to reach an appropriate result in individual cases.’ “ In re
              Consol. Pioneer Mortg. Entities, 248 B.R. at 375 (quoting H. Rept. No. 95–595, 95th
16            Cong., 1st Sess. 405–06 (1977), reprinted in 1978 U.S.C.C.A.N. 6362).
17   In re Bronson, 2013 WL 2350791, at *8 (9th Cir.BAP Ariz.). Here, as set forth below, the facts of
18   this particular case constitute cause to dismiss this case.
19

20

21

22
        (A)        Cause Exists Because The Debtor Has Not Complied With the U.S.
23
                   Trustee’s Guidelines and Requirements
24
              Under § 1112(b)(4)(H), the term “cause” includes “failure timely to provide information or
25
     attend meetings reasonably requested by the United States Trustee...” Moreover, Local
26
     Bankruptcy Rule 2015-2(a)(1) states “The debtor, the debtor in possession, or chapter 11 trustee
27
     must timely provide the United States trustee with financial, management and operational
28
     reports, and such other information requested by the United States trustee pursuant to the
                                                        6
        Case 8:20-bk-12881-ES        Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18           Desc
                                      Main Document    Page 7 of 74



1    Guidelines and Requirements for Chapter 11 Debtors in Possession as necessary to properly
2    supervise the administration of a chapter 11 case.”
3             As set forth above, to date, the Debtor has not complied with any of the requirements set
4    forth in the U.S. Trustee Guidelines and Requirements. These documents were due October 21,
5    2020.
6       (B)         Best Interest of Creditors and the Estate Test
7
              Once "cause" is established, the Court must dismiss the case or convert it to chapter 7,
8
     "whichever is in the best interests of creditors and the estate . . . unless the court determines that
9
     the appointment under section 1104(a) of a trustee or an examiner is in the best interests of
10
     creditors of the estate." See 11 U.S.C. § 1112(b)(1) and In re Nelson, 343 B.R. 671, 675 (9th
11
     Cir.BAP 2006).
12

13      (C)     A Corporation Must Be Represented by Counsel
14
              Local Bankruptcy Rule 9011-2(a) provides that a corporation such as the Debtor “may not
15
     file a petition or otherwise appear without counsel in any case or proceeding”. As set forth above
16
     in the statement of facts, to date, the Debtor has failed to file an application to employ counsel.
17

18      (D) “Unusual Circumstances” Test
19
              As noted above, when the court finds “cause” to dismiss or convert a chapter 11 case, the
20
     court must first decide whether dismissal, conversion, or the appointment of a trustee or
21
     examiner is in the best interests of creditors and the estate. The court, however, may not
22
     convert or dismiss a case if there exist “unusual circumstances” that establish dismissal or
23
     conversion is not in the best interests of creditors and the estate. See 11 U.S.C. §1112(b)(2).
24
     The debtor bears the burden of proving the “unusual circumstances.” In re Sanders, 2013 WL
25
     1490971, at *7 (9th Cir. BAP Apr. 11, 2013) (citing In re Orbit Petroleum, Inc., 395 B.R. 145, 148
26
     (Bankr.D.N.M 2008)).
27

28


                                                       7
          Case 8:20-bk-12881-ES    Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18         Desc
                                    Main Document    Page 8 of 74



                                                  IV
1
                                              CONCLUSION
2
            For the forgoing reasons, the U.S. Trustee respectfully requests as follows:
3
            A.    That this Court grant the U.S. Trustee's motion herein and dismiss this case or
4
                  convert it to Chapter 7;
5
            B.    That this Court order such other and further relief as it deems appropriate under
6
                   the circumstances.
7
                                              Respectfully Submitted,
8
                                              OFFICE OF THE UNITED STATES TRUSTEE
9
     Dated: November 9, 2020                  /s/ Frank Cadigan
10
                                              Frank Cadigan
11                                            Attorney for the U.S. Trustee

12
     //
13

14   //

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     8
         Case 8:20-bk-12881-ES           Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18                     Desc
                                          Main Document    Page 9 of 74



1

2                                  DECLARATION OF MARILYN S. SORENSEN
3            I, Marilyn S. Sorensen, hereby declare as follows:
4            1. I am employed by the Office of the U.S. Trustee as a Bankruptcy Analyst for the
5    Santa Ana Division Office. My duties and responsibilities include the review and analysis of
6    Chapter 11 cases including the case of In re Stonewood LLC, case number
7
     8:10-bk-12881-ES. The facts stated herein are within my personal knowledge and if called upon
8
     to testify to the same I could and would testify competently thereto. This declaration is filed in
9
     support of the United States Trustee’s Notice of Motion and Motion to Dismiss Chapter 11 Case
10
     Or Convert It To Chapter 7 Pursuant to 11 U.S.C. § 1112(b) in case number 8:20-bk-12881-ES.
11
             2. On October 14, 2020, Stonewood Homes, LLC filed this skeletal Chapter 11
12
     case, which is assigned case number 8:20-bk-12881-ES. See Docket at Exhibit “A” at bates
13
     stamp page 001. According to the petition, the principal assets are located at 1700 E. Ocean
14
     Blvd., Newport Beach, California, 92661. See Petition at Exhibit “B” bates stamp page 006.
15
     The petition indicates the Debtor is a Small Business case (not a Subchapter V case). See
16
     Exhibit “B”, bates stamp page 007. Other than what appears in the Petition, Schedules and
17
     Statement of Financial Affairs, the United States Trustee has no other information regarding the
18
     Debtor’s business, its operations, debt structure or the Debtor’s plan to reorganize. The Debtor’s
19
     Schedules indicate the following:
20
             The assets include:
21
             1.Real Property located at 1700 E. Ocean Blvd. Newport Beach valued at $3,750,000 4
22
             2.Personal Property valued at $27,000
23
             The liabilities include:
24

25
                     a. A First lender mortgage (Civic Financial) of $2,930,199

26
                     b. A Second lender mortgage (FCI) of $920,000

27

28   4Based on the value listed of the 1700 E. Ocean Blvd., property less the amount of secured liabilities against the
     property, the E. Ocean Blvd., property has an estimated negative net worth of -$171,277.00.
                                                               9
          Case 8:20-bk-12881-ES     Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18         Desc
                                    Main Document    Page 10 of 74



1                 c. OC Property Taxes of $67,217
2                 d. Subcontractor mechanic’s lien (All Seasons Insulation) of $3,861
3                 e. Unsecured claims listed total $1,430,378
4               See Exhibit “C”, bates stamp page 015, 019 and 020.
5

6           3. Pursuant to the U.S. Trustee’s Guidelines and Requirements for Chapter 11 Debtors in
7
     Possession, compliance documents in this case were due by October 21, 2020. To date, the
8
     Debtor has failed to provide any of the required documents including but not limited to the
9
     following documents:
10
                  a. Insurance policies including commercial general liability and fire;
11
                  b. Financial statements including a profit and loss statement and a balance sheet;
12
                  c. The global declaration attesting to various aspects of compliance;
13
                  d. A Real Property Questionnaire;
14
                  e. Proof that all pre-petition bank accounts have been closed;
15
                  f. Voided, imprinted checks from the debtor-in-possession accounts, along with
16
                       the signature cards;
17
                  g. Licenses and certificates;
18
                  h. A projected cash flow statement;
19
                           i. A Major Issues and Timetable Report;
20
                  j.   Recordation of Chapter 11 petition with county recorder’s office;
21
                  k. A list of insiders; and
22
                  l.   Income tax returns.
23
     //
24

25
     //

26

27

28


                                                      10
          Case 8:20-bk-12881-ES        Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18            Desc
                                       Main Document    Page 11 of 74



 1          4.     I conducted the lnitial Debtor lnterview ('lDl") on October   20,2020. In attendance at
2    the lDl were Debtor's proposed counsel and the Managing Member of the Debtor, Jodi DiTolla.
 ?
     We discussed the 51116 requirements and the fact that they were due seven (7) days after the
4    filing date. According to the Court docket, of today's date, the 51116 documents have not been

     filed with the Court.
 o

             I   declare under penalty of perjury and under the laws of the State of California and the

 8   United States of America that the foregoing is true and correct, and if called as a witness I could
 I   and would completely testify thereto. Executed this 9th day of November 2020 at Santa Ana,
10
     California.
11


12


13


14

15
     tl
16
     il
4a
tt
     tl
18


19


20

21


zz

23

24

z5

26

27

28


                                                          11
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 12 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 13 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 14 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 15 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 16 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 17 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 18 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 19 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 20 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 21 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 22 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 23 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 24 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 25 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 26 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 27 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 28 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 29 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 30 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 31 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 32 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 33 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 34 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 35 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 36 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 37 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 38 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 39 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 40 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 41 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 42 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 43 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 44 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 45 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 46 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 47 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 48 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 49 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 50 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 51 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 52 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 53 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 54 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 55 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 56 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 57 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 58 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 59 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 60 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 61 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 62 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 63 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 64 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 65 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 66 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 67 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 68 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 69 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 70 of 74
Case 8:20-bk-12881-ES   Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18   Desc
                        Main Document    Page 71 of 74
         Case 8:20-bk-12881-ES                      Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18                                     Desc
                                                    Main Document    Page 72 of 74



                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 OFFICE OF THE U.S. TRUSTEE, 411 West 4th St., #7160 Santa Ana, CA 92701

                                                    Notice of Motion and Motion by United States
A true and correct copy of the foregoing document entitled
Trustee’s Motion to Dismiss or Convert Case To One Under Chapter 7 Pursuant to 11 U.S.C. Section
1112(b); Declarations of Marilyn S. Sorenson and Alika Shover in Support thereof; Points and Authorities
will be served in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
NOVEMBER 10, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated

     •   Frank Cadigan frank.cadigan@usdoj.gov
     •   Greg P Campbell ch11ecf@aldridgepite.com, gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
     •   Seth P Cox scox@wedgewood-inc.com, dmarcus@wedgewood-inc.com;aguisinger@wedgewood-
         inc.com
     •   Martin W. Phillips marty.phillips@att.net
     •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. I SERVED BY UNITED STATES MAIL: On NOVEMBER 10, 2020, I will be served on the persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed

 Stonewood Homes LLC
 Attention: Jodi DiTolla
 22 Larchwood
 Irvine, CA 92602

 William J King
 The WJK Law Firm, PC
 5151 California Ave Ste 100
 Irvine, CA 92617

3. I SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on NOVEMBER 10, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 NOVEMBER 10, 2020                                     TARI KING                             /s/ TARI KING
 DATE                                              PRINTED NAME                             SIGNATURE




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:20-bk-12881-ES        Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18              Desc
                                     Main Document    Page 73 of 74


     PETER C. ANDERSON
1    UNITED STATES TRUSTEE
     Frank M. Cadigan (Bar No. 095666)
2    Assistant U.S. Trustee
     Ronald Reagan Federal Building &
3           United States Courthouse
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Tel: 714-338-3400
5
     Fax: 714-338-3421
6
     Frank.Cadigan@usdoj.gov

7

8                              UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
9

10
     IN RE:                                              CASE NUMBER: 8:20-bk-12881 ES
11
     STONEWOOD HOMES, LLC                                CHAPTER 11
12
                                                         NOTICE OF HEARING
13

14                                     Debtor.

15   TO THE CREDITORS AND OTHER INTERESTED PARTIES:
16
         NOTICE IS HEREBY GIVEN that the following hearing will be held on
17   DECEMBER 17, 2020 at 10:30 a.m.

18          Notice of Motion and Motion by the United States Trustee to Dismiss or Convert Case to Chapter
     7 Pursuant to 11 U.S.C. Section 1112(b); Declarations of Marilyn S. Sorensen and Alika Shover in
19
     Support Thereof Points and Authorities
20
        And because of the COVID-19 pandemic, the Court will conduct the hearing using ZoomGov
21
     audio and video technology. Information on how to participate in the hearing using ZoomGov is
22
     provided below.
23
        1. Hearing participants and members of the public may participate in and/or observe the
24
     hearing using ZoomGov, free of charge using the following information:
25

26
             Video/audio web address:
27            https://cacb.zoomgov.com/j/1619221797
             ZoomGov meeting number: 161 922 1797
28           Password: 111275
         Case 8:20-bk-12881-ES         Doc 25 Filed 11/10/20 Entered 11/10/20 18:19:18                Desc
                                       Main Document    Page 74 of 74



1
         Telephone conference lines: 1 (669) 254 5252 or 1 (646) 828 7666
2
        2. For more information on appearing before Judge Smith by ZoomGov, please see the “Notice of
3
            Video and Telephonic Appearance Procedures for Judge Erithe A. Smith’s Cases” on the Court’s
4
            website at: https://www.cacb.uscourts.gov/judges/honorable-erithe-smith under the "Telephonic
5
            Instructions" section.
6

7
     Objections, if any, to the above shall be in writing and filed with the Court and served upon the court party
8    named in the upper left-hand corner of this notice at least fourteen (14) days prior to the hearing date. See
     Local Bankruptcy Rule 9013-1(f)&(h)
9

10

11   DATED: 11/12/20                                      KATHLEEN J. CAMPBELL
                                                          Clerk of Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
